UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1852



ROMAN TIFFER,

                Plaintiff - Appellant,

          v.

WORKER=S COMPENSATION; LIBERTY MUTUAL INSURANCE CORPORATION;
ABACUS CORPORATION; THE CIRCUIT COURT FOR BALTIMORE CITY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:08-
cv-01417-JFM)


Submitted:   October 21, 2008             Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roman Tiffer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Roman Tiffer appeals the district court=s order dismissing

without       prejudice      his     complaint      pursuant        to   28    U.S.C.     '

1915(e)(2)(B) (2000).            In his informal appellate brief, Tiffer does

not address the district court=s ruling that he failed to allege

facts       setting     forth    a   claim       cognizable    in    federal     court. *

Therefore, Tiffer has waived appellate review of that issue.                            See

4th Cir. R. 34(b) (AThe Court will limit its review to the issues

raised in the informal brief.@).                     Accordingly, we affirm the

district court=s order.            We dispense with oral argument because the

facts       and    legal   contentions     are     adequately       presented    in     the

materials         before   the     court   and     argument    would     not    aid     the

decisional process.

                                                                                AFFIRMED




        *
      We have jurisdiction to consider this appeal because the
order of dismissal suggests that no amendment to the complaint
could cure the defects in Tiffer=s case. See Domino Sugar Corp. v.
Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).


                                             2